DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and response to Applicant’s amendments and arguments have been addressed at the end of in this Final Office Action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/22/2022 based on the provisions of 37 CFR 1.97, has been considered by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception without a practical application and significantly more.
The Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).  Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03.  If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04. If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea. See MPEP §2106.05.

Regarding Step 1, 
Step 1 addresses whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03. Claim 1 and its dependent claims 2-20 are directed toward a method (process), which all fall within one of the four statutory categories.  

Regarding Step 2A [prong 1], 
Step 2A [prong 1] addresses whether the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04.  Concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices (Alice, 573 U.S. at 219–20; Bilski, 561 U.S. at 611); mathematical formulas (Parker v. Flook, 437 U.S. 584, 594–95 (1978)); and mental processes (Gottschalk v. Benson, 409 U.S. 63, 67 (1972)). 
Claims 1-20 are directed toward the judicial exception of an abstract idea.  Independent claim 1 is provided below with the underlined limitations emphasized that correspond to the abstract ideas of the claimed invention:
Claim 1.  A method of developing an incubator program, the method comprising: 
(a) establishing an accelerator organization having a tiered membership, including at least tier 1 members and tier 2 members; 
(b) at least one of purchasing and licensing a suite of electronic design automation (EDA) software tools by the organization from EDA software tool suppliers; 
(c) charging the tier 1 members a first fee payable to the organization; 
(d) charging the tier 2 members a second fee payable to the organization, the second fee being significantly smaller than the first fee, wherein as a benefit of the second fee, the tier 2 members obtain full access to the EDA software tools without having to pay any additional fees to the EDA software tool suppliers; 
(e) designing a semiconductor chip comprising a plurality of transistors by utilizing the EDA software tools to implement an EDA design flow process, wherein the chip has improved technological features, the EDA design flow process comprising:
(f) a concept phase, wherein functional objectives and architecture of the chip are developed, a logic design phase, wherein the chip architecture is implemented in a register transfer level (RTL) language, a floor planning phase, wherein the RTL of the chip is assigned to gross regions of the chip and input/output pins are placed on the chip, a logic synthesis phase, wherein logic gates are utilized to implement a desired integrated circuit behavior of the chip, a design for testability phase, wherein testability features are added to the chip design, a placement phase, wherein various circuit components within the chip’s core area are assigned exact locations on the chip, a logic/placement refinement phase, wherein iterative logical and placement transformations are performed to close various performance and power constraints in the design of the integrated circuit of the chip, a clock insertion phase wherein a clock distribution network is introduced into the design of the chip, a routing phase wherein wires are added to properly connect placed components on the chip while obeying all design rules, a post-wiring optimization phase, wherein the remaining performance, noise and yield violations are removed from the chip’s design, a design for manufacturability phase, wherein the design of the chip is modified to make the chip more manufacturable, a sign-off checks phase wherein error checking is performed to make sure that all design rules were followed, and a tape-out and mask phase wherein photomasks for making the chip are developed from the design data of the chip;
(g) developing tier 2 intellectual property rights arising through the use of the EDA software tools by the tier 2 members to design the semiconductor chip, the intellectual property rights comprising at least one patent based on the improved technological features of the chip; 
(h) providing the tier 1 members, based solely on being a tier 1 member, a first right to offer one of acquiring and licensing a first portion of the tier 2 intellectual property rights from the tier 2 members for a predetermined period of time, and 
(i) requiring that the tier 2 members, based solely on being a tier 2 member, not offer to assign or license the first portion of tier 2 intellectual property to anyone other than a tier 1 member prior to a tier 1 member's exercise of its first right to offer.

As the underlined claim limitations above demonstrate, independent claim 1 is directed to the abstract idea of developing a business plan/paradigm of an incubator program for an accelerator organization for managing members by charging a tiered membership fee for access rights to use EDA software tools (design products), and managing the IP licensing rights, including exclusive licensing legal arrangements between tier 1 and tier 2 members.  The claimed fee charging scheme for a tiered membership fee and managing the IP licensing rights of members as a result of using EDA tools (by human semiconductor chip designers) is currently amended further with using the EDA software tools for facilitating the design process flow of a semiconductor chip based on a series of result-oriented instructions as a given design timeline.
The Specification emphasizes existing EDA tools being expensive ([0002] Electronic Design Automation (EDA) tools, also referred to as electronic computer-aided design (ECAD) tools, are a category of software tools for designing electronic systems such as integrated circuits (IC) and printed circuit boards. The tools work together in a design flow that chip designers use to design and analyze entire semiconductor chips. [0003] However, such EDA tools are expensive. To purchase a full suite of EDA tools that would enable an engineering design team to design, fabricate and test a new computer chip may cost a company several million dollars or more. This is a significant purchase even for a large company) and the need to solve the business problem of reducing the cost barrier for small companies to utilize the EDA tools to design chips ([0006] There is a need to make these EDA tools more accessible to small companies and entrepreneurs. Additionally, there is a need to further incentivize innovation in the IC industry).  The specification also emphasizes the commercial solution of establishing an accelerator organization as a tiered membership business plan provide accessibility and convenience to small companies and entrepreneurs ([0036] Establishing an accelerator organization/program within the incubator program for small businesses and entrepreneurs engaged in the development of IC innovations, an example of which is illustrated in FIG. 2. The Accelerator program having a tiered membership, wherein unique incentives are provided among the tiered members to encourage innovation and accelerate development time to market).  
Consistent with the Specification, the recited limitations above encompass managing an accelerator organization as part of a business plan for charging members (tier 1 and tier 2) a membership fee for the access and use of EDA software products used in facilitating the design of a semiconductor chip based on a given design timeline/phases, and managing the IP licensing rights for the developed chip logic design (intellectual property), including exclusive licensing legal arrangements between tier 1 and tier 2 members, which fall within “Certain Methods of Organizing Human Activities” grouping of abstract ideas since the features claimed above relate to managing commercial/legal activities or interactions, including agreements in the form of contractual or legal obligations, sales, or business relations.  Additionally, the claimed features recited above also pertain to concepts relating to managing personal behavior/relationships or interactions, including teaching, or following rules/instructions as it encompasses design flow rules and timeline features as claimed for use of the EDA tool for designing a semiconductor chip.
Alternatively, the concepts of steps (e) and (f) may also pertain to a mental process abstract idea category as they related to gathering and analyzing information based on observation, evaluation, judgement and opinion for logic circuit design.  For example, the steps can be accomplished either in the mind and/or writing down with the aid of pen & paper, and/or can certainly be accomplished based on forming a judgement or opinion for design in the mind or with the aid of pen/paper.  The recited steps do not involve any activities that cannot be practically accomplished by the human mind and/or via pen & paper.  The claimed design flow is merely result-oriented language listing the different types of design phases regarding what the design flow intends to accomplish as a result of designing the chip by a human designer’s conceptual design.
Furthermore, the Courts do not distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer.  As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015).  Additionally, “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” See FairWarning, 839 F.3d at 1098. The Courts have established that even if the recitation of generic computer components are present, the claim can still be considered a mental process if it covers performance in the mind using observation, evaluation, and judgment and/or utilizing pen & paper, as is the case here. See CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1371 (Fed. Cir. 2011) (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson”).
Furthermore, the Courts have held that logic circuit design is abstract and the phrase "mental processes" should be understood as referring to the type of abstract idea, and not to the statutory category of the claim. In Synopsys Inc. v. Mentor Graphics Corporation, the patent claimed: 
A method for converting a hardware independent user description of a logic circuit, that includes flow control statements including an IF statement and a GOTO statement, and directive statements that define levels of logic signals, into logic circuit hardware components comprising: converting the flow control statements and directive statements in the user description for a logic signal Q into an assignment condition AL(Q) for an asynchronous load function AL( ) and an assignment condition AD(Q) for an asynchronous data function AD(Q); and generating a level sensitive latch when both said assignment condition AL(Q) and said assignment condition AD(Q) are non-constant; wherein said assignment condition AD(Q) is a signal on a data input line of said flow through latch; said assignment condition AL(Q) is a signal on a latch gate line of said flow through latch; and an output signal of said flow through latch is said logic signal Q. 

See  Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473, 1474 (Fed. Cir. 2016) (holding that claims to a mental process of "translating a functional description of a logic circuit into a hardware component description of the logic circuit" are directed to an abstract idea, because the claims "read on an individual performing the claimed steps mentally or with pencil and paper").  The Court held that the patent is “read on an individual performing the claimed steps mentally or with pencil and paper” and that the claims lacked an inventive concept, as they provide no technical solution rooted in computer technology.
Dependent claims 2-20 merely reiterate the same abstract ideas with further embellishments, which are nonetheless directed towards fundamentally the same abstract ideas as indicated above. 

Regarding Step 2A [prong 2], 
Step 2A [prong 2] addresses whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d).  The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception.  In this case, the additional elements do not impose any meaningful limits.
Claims 1-20 fail to integrate the abstract idea into a practical application. Claim 1 includes the [underlined] identified additional elements which do not amount to a practical application:
Claim 1.  A method of developing an incubator program, the method comprising: 
(a) establishing an accelerator organization having a tiered membership, including at least tier 1 members and tier 2 members; 
(b) at least one of purchasing and licensing a suite of electronic design automation (EDA) software tools by the organization from EDA software tool suppliers; 
(c) charging the tier 1 members a first fee payable to the organization; 
(d) charging the tier 2 members a second fee payable to the organization, the second fee being significantly smaller than the first fee, wherein as a benefit of the second fee, the tier 2 members obtain full access to the EDA software tools without having to pay any additional fees to the EDA software tool suppliers; 
(e) designing a semiconductor chip comprising a plurality of transistors by [utilizing the EDA software tools] to implement an EDA design flow process, wherein the chip has improved technological features, the EDA design flow process comprising:
(f) a concept phase, wherein functional objectives and architecture of the chip are developed, a logic design phase, wherein the chip architecture is implemented in a register transfer level (RTL) language, a floor planning phase, wherein the RTL of the chip is assigned to gross regions of the chip and input/output pins are placed on the chip, a logic synthesis phase, wherein logic gates are utilized to implement a desired integrated circuit behavior of the chip, a design for testability phase, wherein testability features are added to the chip design, a placement phase, wherein various circuit components within the chip’s core area are assigned exact locations on the chip, a logic/placement refinement phase, wherein iterative logical and placement transformations are performed to close various performance and power constraints in the design of the integrated circuit of the chip, a clock insertion phase wherein a clock distribution network is introduced into the design of the chip, a routing phase wherein wires are added to properly connect placed components on the chip while obeying all design rules, a post-wiring optimization phase, wherein the remaining performance, noise and yield violations are removed from the chip’s design, a design for manufacturability phase, wherein the design of the chip is modified to make the chip more manufacturable, a sign-off checks phase wherein error checking is performed to make sure that all design rules were followed, and a tape-out and mask phase wherein photomasks for making the chip are developed from the design data of the chip;
(g) developing tier 2 intellectual property rights arising through [the use of the EDA software tools] by the tier 2 members to design the semiconductor chip, the intellectual property rights comprising at least one patent based on the improved technological features of the chip; 
(h) providing the tier 1 members, based solely on being a tier 1 member, a first right to offer one of acquiring and licensing a first portion of the tier 2 intellectual property rights from the tier 2 members for a predetermined period of time, and 
(i) requiring that the tier 2 members, based solely on being a tier 2 member, not offer to assign or license the first portion of tier 2 intellectual property to anyone other than a tier 1 member prior to a tier 1 member's exercise of its first right to offer.

The underlined additional element of using EDA software tools (software product) to facilitate the design of a semiconductor chip (IP design) merely provide an abstract-idea-based-solution implemented with the use of software components, recited at a high-level of generality which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.05 (a-c & e), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
In light of the Specification, the use of EDA software tools for designing a semiconductor chip utilizing the EDA software as a tool to implement an EDA design flow process, admits EDA software is existing off-the shelf design software: “Electronic Design Automation (EDA) tools, also referred to as electronic computer-aided design (ECAD) tools, are a category of software tools for designing electronic systems such as integrated circuits (IC) and printed circuit boards. (Specification; [0002).  The Specification emphasizes that “Further, there is a need to make these EDA tools more accessible to small companies and entrepreneurs” (Specification; [0006]). The Applicant’s invention does not claim any improved EDA software tool, rather it is solving a financial business problem by making the EDA software tool “more accessible to small companies and entrepreneurs.” Nowhere in the Specification does the Applicant emphasize technical improvement of any innovative hardware and/or software elements which provide an actual improvement in computer functionality nor does the claimed invention provide any technical improve existing EDA software technology.  
The claimed invention merely provides a business plan of managing financial and legal interactions (charging members a fee for access and managing exclusive licensing rights) for providing access of the use off-the shelf EDA software products.  The claims merely involve at a high-level of generality the use of EDA software tools with no technical improvement to the EDA software being used nor the functioning of the computer itself.  See also Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017) (holding that “mere automation of manual processes using generic computers does not constitute a patentable improvement”). The additional element recited above fail to provide an actual improvement in computer functionality, or to a technology or technical field.  See MPEP §2106.05(a & e).  Furthermore, regarding providing ace for using the EDA software tool comprising a set of design flow instructions using computer software applications, Examiner notes that “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” See FairWarning, 839 F.3d at 1098. 
The Supreme Court made clear in Alice that the mere recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible. See Alice, 573 U.S. at 223. See Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1366 (Fed. Cir. 2015) (“An abstract idea does not become non-abstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer”). Use of a computer or using computer software or simply adding general purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application (Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)). 
At best, the additional element of using computer software (EDA software tool) as a tool to perform the recited abstract idea above and/or provide nothing more than generally linking the use of the abstract idea to a particular technological environment or field of use (EDA software).  See MPEP 2106.05(f & h). The utilization of the EDA software being used does not improve the actual chip since the human designer using the software is responsible for the inventive concept of designing a semiconductor chip. There is no actual chip being claimed nor any structural configuration of any technically “improved” semiconductor chip.  There is also no innovative EDA software being improved upon nor inventive concept solely for a new type of EDA software tool.  
Dependent claims 2-20 merely reiterate the same abstract ideas using the same additional element of the EDA software tool, as recited above, without imposing any meaningful limits or any further practical application.
Therefore, the additional element recited in the claimed invention individually, and even in combination, fail to integrate the recited judicial exception into any practical application since they do not impose any meaningful limits on practicing the abstract idea, and fail to integrate the judicial exception into any practical application.

Regarding Step 2B, 
Step 2B addresses whether the claims recite "significantly more" than the abstract idea. See MPEP §2106.05.
Claims 1-20 do not amount to significantly more than the abstract idea.  The additional element recited above is insufficient to amount to significantly more than the judicial exception because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP 2106.05(a-h).
Nowhere in the Specification does the Applicant emphasize technical improvement of any innovative hardware and/or software elements which provide an actual improvement in computer functionality nor does the claimed invention provide any technical improve existing EDA software technology.  The claimed invention merely provides a business plan of managing financial and legal interactions (charging members a fee for access and managing exclusive licensing rights) for providing access of the use off-the shelf EDA software products.  The claims merely involve at a high-level of generality the use of EDA software tools with no technical improvement to the EDA software being used nor the functioning of the computer itself.  See also Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017) (holding that “mere automation of manual processes using generic computers does not constitute a patentable improvement”). The additional element recited above fail to provide an actual improvement in computer functionality, or to a technology or technical field.  See MPEP §2106.05(a & e).  
Instead, the EDA software tool (software product) is being used as a tool to perform the abstract idea.  Automating the recited claimed features using a computer does not qualify an otherwise unpatentable abstract idea as patent eligible since it amounts to no more than mere instructions to implement the abstract idea recited above by adding the words “apply it” (or an equivalent) with the judicial exception, or providing nothing more than generally linking the use of the abstract idea to a particular technological environment or field of use.  See MPEP 2106.05(f & h). For the same reasons, the recited elements are insufficient to provide an inventive concept and fail to impose any meaningful limits on practicing the abstract idea. See buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive”).  
Dependent claims 2-20 merely reiterate the same abstract ideas using the same additional element as recited above, without imposing any meaningful limits or any further practical application.
Thus, after considering all claim elements, both individually and as an ordered combination, it has been determined that the claim as a whole, is not enough to transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea under 35 U.S.C. § 101.


Response to Amendment & Arguments
Claim Rejections under 35 USC §101 
	The claims have been extensively amended and the 35 USC §101 rejection has been updated to address the various new limitations, therefore, please refer to the rejection section for further subject matter eligibility analysis.  
Regarding the claim rejections under 35 USC §101, Applicant’s argument asserting that “Applicant does not concede that the claim recites an abstract idea” is unpersuasive as a response for Step 2A [prong 1].  Applicant’s only main argument (starting on pg. 9 of Remarks) that “currently amended claim 1 now recites additional technical elements, which in combination, integrates those alleged abstract ideas into a practical application which reflect an improvement in the technical field of semiconductor chip design” since the combination of “designing a semiconductor chip having improved technical features wherein the design flow includes a concept phase, a logic phase, a floor planning phase…provides meaningful and significant limits on the alleged abstract ideas” is unpersuasive.
	The claimed design flow is a conceptual and abstract process flow design timeline consisting of numerous design “phases” typically followed in the industry for designing a semiconductor chip using any existing off-the-shelf EDA software implemented on the computer as a tool, thus claimed invention merely characterizes the several listed design “phases” without revealing any specific details of an actual physical configuration of a specific chip.  In other words, any EDA software tool designer would follow the generic design flow claimed and it would apply to any EDA software tool for conceptually design, because the claimed design flow is merely result-oriented language listing the different types of design phases regarding what the design flow intends to accomplish as a result of using the EDA software tool, depending on WHO uses the EDA software tool.  Depending on the human designer’s inventive concepts and design choices using the EDA software tool, each chip design could be completely different because the design flow operates under the paradigm of WHO is using the EDA software tool to conceptually design a blueprint of the intended chip, just like an architect uses architecture software design tools to conceptually design using a computer as a tool, and the inventive concept is actually provided by the human designer’s mind that develops the concept for designing the chip using the EDA software implemented on a computer as a tool.  In other words, the claimed invention requires no specific structural configuration of a specific chip being claimed.  The applicant’s invention does not manufacture nor create an actual technically improved semiconductor chip in any specific way.   There is no “improved” chip being claimed structurally with any “improved” structural configuration revealed.  The Applicant’s business concept of managing IP licensing rights as a tiered membership solves a business problem, not a problem of technically claiming an actual improved chip.  
The Applicant’s business concept of managing IP licensing rights by providing access to EDA software tool for the intended result of accessibility to develop and design with the mere use of the EDA software tool provides an improvement to the abstract idea, not the chip itself.  See MPEP 2106.05(a) "it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology."  Applicant’s business concept of managing IP licensing rights by providing access to EDA software tool in which a given design flow process provides a mere timeline flowchart of ideas and design phases is not considered a practical application because the design flow having a timeline of design phases is still an abstract idea since there is no additional element that provides an actual technical improvement to the EDA software being used as a tool, nor any improvement to the computer functionality itself nor provides any specific structural chip configuration at all, therefore the claimed invention is not considered a technical improvement to the semiconductor chip or EDA software tool, it is merely an abstract idea without providing practical application or significantly more.  
Furthermore, the Courts have held that logic circuit design is abstract and the phrase "mental processes" should be understood as referring to the type of abstract idea, and not to the statutory category of the claim.  In Synopsis v. Mentor Graphics (Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473, 1474 (Fed. Cir. 2016) (holding that claims to a mental process of "translating a functional description of a logic circuit into a hardware component description of the logic circuit" are directed to an abstract idea, because the claims "read on an individual performing the claimed steps mentally or with pencil and paper"), the Court held that the patent is “read on an individual performing the claimed steps mentally or with pencil and paper” and that the claims lacked an inventive concept, as they provide no technical solution rooted in computer technology, as is the case here.  Furthermore, the Courts do not distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer.  As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015).  
Regarding Applicant’s argument (starting on pg. 10) pertaining to well-understood routine and conventional, Examiner asserts that whether or not any of the elements may be well-understood routine and/or conventional is an additional analysis, and the Examiner has provided analysis that the additional element of EDA tool has been found to be merely used as a tool (i.e., "apply it") and is generally linked to the use of the abstract idea without providing any meaningful limitations, which is sufficient reasonings/rationale to prove the additional element, EDA tool, does not provide a practical application or significantly more to the abstract idea.

Claim Rejections under 35 USC §103 
	Based on Applicant’s extensive amendment (3/22/2022) regarding the design flow process for designing a semiconductor chip utilizing the EDA software tools, the closest prior art of record does not disclose nor render obvious the combination of limitations claimed in this application.  Therefore the prior art rejections have been withdrawn.
Prior art Johnson (US 20090228387) discloses a method of developing an incubator program establishing an accelerator organization having a tiered membership, including at least tier 1 members and tier 2 members, providing the tier 1 members a first right to offer one of acquiring and licensing a first portion of the tier 2 intellectual property rights from the tier 2 members for a predetermined period of time, and requiring that the tier 2 members not offer to assign or license the first portion of tier 2 intellectual property to anyone other than a tier 1 member prior to a tier 1 member's exercise of its first right to offer however, does not teach or suggest designing a semiconductor chip comprising a plurality of transistors by utilizing the EDA software tools to implement an EDA design flow process comprising:
a concept phase, wherein functional objectives and architecture of the chip are developed, a logic design phase, wherein the chip architecture is implemented in a register transfer level (RTL) language, a floor planning phase, wherein the RTL of the chip is assigned to gross regions of the chip and input/output pins are placed on the chip, a logic synthesis phase, wherein logic gates are utilized to implement a desired integrated circuit behavior of the chip, a design for testability phase, wherein testability features are added to the chip design, a placement phase, wherein various circuit components within the chip’s core area are assigned exact locations on the chip, a logic/placement refinement phase, wherein iterative logical and placement transformations are performed to close various performance and power constraints in the design of the integrated circuit of the chip, a clock insertion phase wherein a clock distribution network is introduced into the design of the chip, a routing phase wherein wires are added to properly connect placed components on the chip while obeying all design rules, a post-wiring optimization phase, wherein the remaining performance, noise and yield violations are removed from the chip’s design, a design for manufacturability phase, wherein the design of the chip is modified to make the chip more manufacturable, a sign-off checks phase wherein error checking is performed to make sure that all design rules were followed, and a tape-out and mask phase wherein photomasks for making the chip are developed from the design data of the chip.
Prior art Robertson (US 20040098391) discloses purchasing and licensing a suite of EDA tools by the organization from EDA software tool suppliers, charging the tier 1 members a first fee payable to the organization, charging the tier 2 members a second fee payable to the organization, wherein the tier 2 members obtain full access to the EDA tools, and developing tier 2 intellectual property rights through the use of the EDA software tools by the tier 2 members,  however, does not teach or suggest designing a semiconductor chip comprising a plurality of transistors by utilizing the EDA software tools to implement an EDA design flow process comprising:
a concept phase, wherein functional objectives and architecture of the chip are developed, a logic design phase, wherein the chip architecture is implemented in a register transfer level (RTL) language, a floor planning phase, wherein the RTL of the chip is assigned to gross regions of the chip and input/output pins are placed on the chip, a logic synthesis phase, wherein logic gates are utilized to implement a desired integrated circuit behavior of the chip, a design for testability phase, wherein testability features are added to the chip design, a placement phase, wherein various circuit components within the chip’s core area are assigned exact locations on the chip, a logic/placement refinement phase, wherein iterative logical and placement transformations are performed to close various performance and power constraints in the design of the integrated circuit of the chip, a clock insertion phase wherein a clock distribution network is introduced into the design of the chip, a routing phase wherein wires are added to properly connect placed components on the chip while obeying all design rules, a post-wiring optimization phase, wherein the remaining performance, noise and yield violations are removed from the chip’s design, a design for manufacturability phase, wherein the design of the chip is modified to make the chip more manufacturable, a sign-off checks phase wherein error checking is performed to make sure that all design rules were followed, and a tape-out and mask phase wherein photomasks for making the chip are developed from the design data of the chip.
Based on an updated prior art search, relevant prior art related to using software for logic circuit design has been provided below. 
Harper (US 20160364506) discloses a system for electronic integrated circuit design particularly for an integrated and customized design integration, specification, and verification service.  Specifically, the system receives a user specified high level design selecting a plurality of IP cores for placement in a customized system on a chip. The method is directed to the computer system automatically performing, by the single integrated service, each of a design integration phase, specification phase, and verification phase for the user specified high level design to generate an integration file specifying stitching between a plurality of pins of each of the plurality of IP cores, a specification file specifying one or more characteristics of the customized system on a chip based on the user specified high level design, and a verification testbench for verification of the plurality of IP cores specified in the user specified high level design. The method is directed to the computer system generating the specification file by accessing a core wrappers database identifying specifications of one or more gates, one or more registers, and one or more I/O interfaces for each of the plurality of IP cores.  However, Harper does not teach or suggest designing a semiconductor chip comprising a plurality of transistors by utilizing the EDA software tools to implement an EDA design flow process comprising:
a concept phase, wherein functional objectives and architecture of the chip are developed, a logic design phase, wherein the chip architecture is implemented in a register transfer level (RTL) language, a floor planning phase, wherein the RTL of the chip is assigned to gross regions of the chip and input/output pins are placed on the chip, a logic synthesis phase, wherein logic gates are utilized to implement a desired integrated circuit behavior of the chip, a design for testability phase, wherein testability features are added to the chip design, a placement phase, wherein various circuit components within the chip’s core area are assigned exact locations on the chip, a logic/placement refinement phase, wherein iterative logical and placement transformations are performed to close various performance and power constraints in the design of the integrated circuit of the chip, a clock insertion phase wherein a clock distribution network is introduced into the design of the chip, a routing phase wherein wires are added to properly connect placed components on the chip while obeying all design rules, a post-wiring optimization phase, wherein the remaining performance, noise and yield violations are removed from the chip’s design, a design for manufacturability phase, wherein the design of the chip is modified to make the chip more manufacturable, a sign-off checks phase wherein error checking is performed to make sure that all design rules were followed, and a tape-out and mask phase wherein photomasks for making the chip are developed from the design data of the chip.  
Lee (US Pat. No. 6102961) discloses a method and apparatus for selecting IP blocks to incorporate into a circuit design includes the steps of determining a circuit architecture to be implemented by the circuit design, and determining a valuation for implementing the circuit architecture including licensing models such as front-end loaded (up-front lump sum payment), back-end loaded (on-going royalty stream), and a hybrid of the front and back-end scheme.  Engineering-driven EDA tools can be combined with valuation approaches for selecting IP blocks to incorporate into circuit design.  However, Lee does not suggest or disclose designing a semiconductor chip comprising a plurality of transistors by utilizing the EDA software tools to implement an EDA design flow process comprising:
a concept phase, wherein functional objectives and architecture of the chip are developed, a logic design phase, wherein the chip architecture is implemented in a register transfer level (RTL) language, a floor planning phase, wherein the RTL of the chip is assigned to gross regions of the chip and input/output pins are placed on the chip, a logic synthesis phase, wherein logic gates are utilized to implement a desired integrated circuit behavior of the chip, a design for testability phase, wherein testability features are added to the chip design, a placement phase, wherein various circuit components within the chip’s core area are assigned exact locations on the chip, a logic/placement refinement phase, wherein iterative logical and placement transformations are performed to close various performance and power constraints in the design of the integrated circuit of the chip, a clock insertion phase wherein a clock distribution network is introduced into the design of the chip, a routing phase wherein wires are added to properly connect placed components on the chip while obeying all design rules, a post-wiring optimization phase, wherein the remaining performance, noise and yield violations are removed from the chip’s design, a design for manufacturability phase, wherein the design of the chip is modified to make the chip more manufacturable, a sign-off checks phase wherein error checking is performed to make sure that all design rules were followed, and a tape-out and mask phase wherein photomasks for making the chip are developed from the design data of the chip.  



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited. 
Relevant Prior Art:
Harper (US 20160364506) disclosing a system for electronic integrated circuit design particularly for an integrated and customized design integration, specification, and verification service.
Lee (US Pat. No. 6102961) disclosing a method and apparatus for selecting IP Blocks includes a method for determining a group of IP Blocks from a plurality of IP Blocks to incorporate into a circuit design includes the steps of determining a circuit architecture to be implemented by the circuit design, and determining a valuation for implementing the circuit architecture.

Relevant Non-Patent Literature:
B. Malnar, "Synthesis flow for designing a high performance microprocessor," 2012 Proceedings of the 35th International Convention MIPRO, 2012, pp. 5-12.
K. Wakabayashi and T. Okamoto, "C-based SoC design flow and EDA tools: an ASIC and system vendor perspective," in IEEE Transactions on Computer-Aided Design of Integrated Circuits and Systems, vol. 19, no. 12, pp. 1507-1522, Dec. 2000, doi: 10.1109/43.898829.
B. Khailany et al., "INVITED: A Modular Digital VLSI Flow for High-Productivity SoC Design," 2018 55th ACM/ESDA/IEEE Design Automation Conference (DAC), 2018, pp. 1-6, doi: 10.1109/DAC.2018.8465897.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA YESILDAG whose telephone number is (571)270-5066.  Examiner interviews are available using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  For sending Interview agendas, the Examiner’s direct fax number is (571) 270-6066.  For filing Authorization for Internet Communication, please see https://www.uspto.gov/sites/default/files/documents/sb0439.pdf. The Examiner's Part-Time work schedule and general availability is typically Mon, Thursday, Friday 9:00 AM - 5:00 PM.  
If attempts to reach the Examiner are unsuccessful, the Examiner’s Supervisor, Lynda Jasmin, can be reached at (571) 272-6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 1-800-786-9199 or 571-272-1000.



/LAURA YESILDAG/Examiner, Art Unit 3629